Citation Nr: 1132071	
Decision Date: 08/31/11    Archive Date: 09/07/11

DOCKET NO.  06-39 793	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington



THE ISSUE

Entitlement to special monthly compensation for a surviving spouse based on the need for regular aid and attendance or by reason of being housebound.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Mainelli, Counsel

INTRODUCTION

The Veteran served on active duty from November 1965 to July 1972, and from September 1969 to July 1974.  The appellant is the surviving spouse of the Veteran.

This case comes before the Board of Veterans' Appeals on appeal from a February 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.

The Board remanded this claim in April and July 2009 to accommodate the appellant's request for a Travel Board hearing.  

In October 2009, the appellant withdrew this hearing request.  The Board will proceed accordingly.  38 C.F.R. § 20.702(e).

The Board notes that, in May 2011, the appellant submitted additional evidence in support of her appeal which has not been considered by the RO.  This evidence consists of a handicap assessment for purposes of Section 8 housing.  As addressed below, the appellant's claim is being denied pursuant to the directives of 38 C.F.R. § 3.156(b) for failure to cooperate with VA examination, which is necessary to substantiate this claim.  The evidence submitted by the appellant is not relevant to the basis for denial in this case, which is failure to cooperate with VA examination and failure to report for VA examination based upon good cause.  As such, the Board need not remand this claim for RO consideration of the evidence in the first instance.  38 C.F.R. § 20.1304.





FINDINGS OF FACT

1.  The appellant failed to cooperate during a July 23, 2008 VA Compensation and Pension (C&P) eye examination.

2.  Without good cause, the appellant failed to attend VA C&P examinations scheduled for August 11, 2008.


CONCLUSION OF LAW

The criteria for entitlement to special monthly compensation for a surviving spouse based on the need for regular aid and attendance or by reason of being housebound have not been met.  38 U.S.C.A. §§ 1310, 1311, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.326, 3.351, 3.352(a), 3.655 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant seeks entitlement to special monthly compensation for a surviving spouse based on the need for regular aid and attendance or by reason of being housebound.  By rating decision dated September 2000, the appellant was awarded Dependency and Indemnity Compensation (DIC) benefits pursuant to 38 U.S.C.A. § 1310 (DIC benefits are payable to a surviving spouse of a Veteran when the cause of the Veteran's death is due to service-connected disease or disability). 

In September 2005, the appellant submitted a claim for increased DIC benefits (special monthly compensation) based on the need for regular aid and attendance or by reason of being housebound.  

The provisions of 38 U.S.C.A. § 1311(c) state that the monthly rate of DIC benefits shall be "increased" if the surviving spouse is (1) a patient in a nursing home or (2) so nearly blind or significantly disabled as to need or require the aid and attendance of another person.  Under 38 C.F.R. § 3.351(b), the need for aid and attendance means helplessness or being so nearly helpless as to require the regular aid and attendance of another person.  The criteria for determining whether such need exists are set forth under 38 C.F.R. § 3.351(c).

The criteria for establishing the need for aid and attendance include consideration of whether the surviving spouse is blind or is so nearly blind as to have corrected visual acuity of 5/200 or less, in both eyes, or concentric contraction of the visual field to 5 degrees or less; or was a patient in a nursing home because of mental or physical incapacity; or establishes a factual need for aid and attendance.  38 C.F.R. § 3.351(c).

In determining whether there is a factual need for regular aid and attendance, the following will be accorded consideration: the inability of the surviving spouse to dress or undress herself, or to keep herself ordinarily clean and presentable; whether she requires frequent adjustment of any special prosthetic or orthopedic appliances which by reason of the particular disability cannot be done without aid; inability to feed herself through loss of coordination of upper extremities or through extreme weakness; inability to attend to the wants of nature; or incapacity that requires assistance on a regular basis to protect her from the hazards or dangers incident to her daily environment.  It is not required that all of the disabling conditions enumerated in this paragraph be found to exist before a favorable rating may be made.  The particular personal function which the surviving spouse is unable to perform should be considered in connection with her condition as a whole.  It is only necessary that the evidence establish the surviving spouse is so helpless as to need regular aid and attendance, not that there be a constant need.  38 C.F.R. § 3.352(a).

If the criteria for SMC based on the need for regular aid and attendance are not met, a lesser amount of SMC can be awarded if a surviving spouse is permanently housebound by reason of disability.  38 U.S.C.A. §§ 1311(d).  A surviving spouse will be considered to be permanently housebound when he/she is substantially confined to his/her house (ward or clinic areas, if institutionalized) or immediate premises by reason of a disability or disabilities reasonably certain to remain throughout her lifetime.  Id.

In support of this claim, the appellant initially submitted a doctor statement reporting the appellant to have a "number of problems" which made it "very difficult" for self-care so that she would "benefit" from routine help for several hours three times per week.  This certificate included notations (which appear to be in the appellant's own writing) essentially describing difficulty with walking, self-feeding, seeing, traveling, and leaving her home without assistance when involving more than 1 to 2 blocks.  However, the appellant otherwise conceded that she did not squarely meet the criteria for increased SMC benefits as defined above.

As a result, the RO initially denied this claim as the extent of disability claimed by the appellant did not meet the criteria for SMC benefits.  

Thereafter, the appellant argued that she did not have the financial capacity to submit the proper medical evidence although she did submit an April 2006 private medical report reflecting diagnoses of mild diabetic retinopathy and glaucoma of each eye (OU).  She had a best visual acuity of 20/25 in both eyes.

Notably, the appellant's 20/25 vision does not even amount to compensable impairment of central visual acuity for VA compensation purposes.  See generally 38 C.F.R. § 4.84a.

Based upon this record, the RO determined that VA C&P examinations were necessary to determine the appellant's eligibility for the benefits being sought pursuant to its authority under 38 C.F.R. § 3.326.  With respect to a claimant's duty to attend VA examination, the provisions of 38 C.F.R. § 3.655 provide as follows:

   (a)  General.  When entitlement or continued entitlement to a benefit cannot be established or confirmed without a current VA examination, and a claimant, without good cause, fails to report for such examination, ... action shall be taken in accordance with paragraph (b) or (c) of this section as appropriate.  Examples of good cause include, but are not limited to, situations such as the illness or hospitalization of the claimant and death of an immediate family member.  For purposes of this section, the terms examination and reexamination include periods of hospital observation when required by VA.

   (b)  Original or reopened claim, or claim for increase.  When a claimant fails to report for an examination scheduled in conjunction with an original compensation claim, the claim shall be rated based on the evidence of record.  When the examination was scheduled in conjunction any other original claim, a reopened claim for a benefit which was previously disallowed, or a claim for increase, the claim shall be denied.

(emphasis original).

The appellant attended a July 23, 2008 VA C&P eye examination.  At that time, the appellant refused the examiner's request to examine each eye separately for central visual acuity arguing "that's stupid and [my] doctor never does it that way."  With respect to field vision testing, the VA examiner provided the following description of testing:

"? reliability with false + OU and pushing the button at times when her eye was closed."

Thereafter, the appellant failed to report for VA C&P examinations scheduled on August 11, 2008.  An e-mail communication documents the circumstances of this failure to appear as follows:

Veteran made her eye appt after rescheduling it.. she then stated that she had no way of making her appointments on 8-11-08.. so C&P arranged to have a cab pick her up and bring her in..  A cab was sent to her location on 8-11-08 at approximately 10am.. the cab driver then called our office with the following information.. He went to the door after several minutes waiting and was greeted by a woman who was NOT [the appellant].. Driver said he could see behind the person at the door that there was a woman trying to stay out of site.. The woman that answered the door said that [the appellant] was not available today.. so cab driver left.  [The appellant] DID not call our office to either cancel or reschedule these appointments.

In September 2008, the RO issued a Statement of the Case which summarized the events surrounding the scheduled VA examinations as follows:

We attempted to obtain VA examinations for all disabling conditions shown in your recent medical history.  however, all but the eye examination was cancelled because you failed to attend the appointed dates and times, and indicated that you will not attend any further scheduled appointments.

Notably, the appellant never disputed the RO's summary of events.

After reviewing the entire record, the Board must administratively deny this claim pursuant to the provisions of 38 C.F.R. § 3.655.  

At the outset, the appellant has already established her entitlement to DIC benefits (an original claim).  The claim on appeal concerns a claim for increased DIC benefits, which is akin to an "other original claim" or a "claim for increase" as contemplated by 38 C.F.R. § 3.655(b).  

The Board cannot simply ignore the mandates of 38 C.F.R. § 3.655(b) which instruct that this type of claim "shall be denied" when a claimant fails to report for VA examination without good cause.  See Engelke v. Gober, 10 Vet. App. 396, 399 (1997); 38 C.F.R. § 3.655 (1998) (when a claimant fails to appear for a scheduled examination pursuant to a claim for an increased rating, the claim must be denied unless the appellant has good cause for his failure to appear).

The record on appeal includes the appellant's own statements and conduct during a VA C&P eye examination in July 2008 which demonstrates a refusal to cooperate with the examination process.  In this respect, the VA examiner was unable to obtain valid results for central visual acuity based upon the appellant's assertion that separately examining each eye was "stupid."  The VA examiner was also unable to obtain valid field vision results, noting that the appellant was observed to close her eyes when purportedly responding to visual field testing.  Such findings only support the Board's determination in this case.

The appellant also failed to report for VA examinations in August 2008 for which she did not cancel in advance or provide any good cause for her failure to appear.  The appellant has generally reported transportations difficulties which, in and of itself, does not constitute good cause for failure to appear.  See Olson v. Principi, 3 Vet. App. 480, 482-83 (1992) (financial hardship associated with traveling to a VA examination site not considered good cause for failure to appear).  

However, the appellant's transportation difficulties are a non-factor in this case as VA delivered on an offer to provide transportation free of charge, but the appellant was purportedly not home at the time of the scheduled transportation.  Notably, the taxi driver described the curious conduct of an individual at the appellant's residence attempting to secretly remain out of site.

In the context of this record, the Board finds that the appellant failed to cooperate during a July 23, 2008 VA C&P eye examination which constitutes grounds for an administrative denial of this claim.  See VAOPGCPREC 4-91 (Feb. 1991) (refusal to participate or cooperate in VA examination may be considered a failure to report for purposes of VA regulations at 38 C.F.R. § 3.655(b) providing for discontinuance of benefits for failure to report).  The Board additionally finds that, without good cause, the appellant failed to attend VA C&P examinations scheduled for August 11, 2008.

Based upon the above, the Board must deny the appellant's appeal on the issue of entitlement to special monthly compensation for a surviving spouse based on the need for regular aid and attendance or by reason of being housebound pursuant to 38 C.F.R. § 3.655(b). 

ORDER

The claim of entitlement to special monthly compensation for a surviving spouse based on the need for regular aid and attendance or by reason of being housebound is denied.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


